Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/15/21 is in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the IDS is being considered by the Examiner.

Claim Objections
Claims 22, 33, 38 are objected to because of the following informalities:  typographical error (“user-pecific).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 19-25, 28-35, 38 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Doniger et al. (US 2008/0201325) (“Doniger”).
(claims 19, 29) A method of improving a user's treatment of diabetes, comprising: receiving parameters relating to programming and operation of an ambulatory infusion pump; receiving glucose level data of the user; analyzing the parameters relating to the user's programming and operation of the ambulatory infusion pump and the glucose level data with automated analysis software in real- time as the user is operating the ambulatory infusion pump; identifying with the automated analysis software one or more trends in user operation of the device based on the analysis; and providing user-specific recommendations based on the user's lifestyle (see “contextual data”, e.g. [0047]) for improving treatment of the user based on the one or more trends. See Figs. 1-7
A method of improving a user's treatment of diabetes, comprising: receiving information pertaining to a user's treatment of diabetes, the information including glucose levels of the user; analyzing the information pertaining to the user's treatment of diabetes with automated analysis software in real-time as the information pertaining to the user's treatment of diabetes is received; identifying with the automated analysis software one or more areas where the user can improve treatment of the user based on the analysis; and providing user-specific recommendations based on the user's lifestyle (see “contextual data”, e.g., [0047]) for improving treatment of the user based on the one or more areas.  See Figs. 1-7
(claims 20, 30) wherein analyzing the parameters relating to programming and operation of the ambulatory infusion pump includes analyzing insulin dosages delivered to the user.
wherein the automated analysis software further analyzes insulin dosages delivered to the user in identifying the one or more areas where the user can improve treatment of the user.
See “insulin on board information” in spec, e.g., [0032,0049]
(claims 21, 31) wherein the automated analysis software further analyzes data relating to a physical state of the user in identifying the one or more trends.
wherein the automated analysis software further analyzes data relating to a physical state of the user in identifying the one or more areas where the user can improve treatment of the user.
See “contextual information, physiological conditions, user input parameter”, e.g., [0006,0043,0053]
(claims 22, 32) wherein receiving glucose level data of the user includes receiving the glucose level data from a continuous glucose monitor.
further comprising receiving the glucose levels of the user from a continuous glucose monitor.
110, [0018]
(claims 23, 33) wherein providing user-specific recommendations for improving treatment of the user based on the one or more trends includes providing the user- specific recommendations on a display.
wherein providing user-specific recommendations for improving treatment of the user based on the one or more areas includes providing the user- specific recommendations on a display.
[0060]
(claims 24, 34) wherein providing the user-specific recommendations on a display includes providing the recommendations on a display of a smartphone.
wherein providing the user-specific recommendations on a display includes providing the recommendations on a display of a smartphone.
140 [0023]
(claims 25, 35) further comprising transferring the parameters relating to the user's programming and operation of the ambulatory infusion pump and the glucose level data to a separate device and wherein the automated analysis software resides on the separate device.
further comprising transferring the information pertaining to the user's treatment of diabetes to a separate device and wherein the automated analysis software resides on the separate device.
[0020]
(claims 28, 38) wherein the user-specific recommendations for improving treatment of the user based on the one or more trends include recommendations for changing settings of the ambulatory infusion pump.
wherein the user-specific recommendations for improving treatment of the user based on the one or more areas include recommendations for changing settings of an ambulatory infusion pump.
Fig. 3

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 26-27 and 36-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Doniger in view of Budiman et al. (US 2010/0298765) (“Budiman”).
Doniger discloses the invention as substantially claimed, see above.  However, Doniger does not directly disclose wherein the one or more trends (or areas where the user can improve treatment) in user operation of the device identified based on the analysis includes one or more errors where user operation does not match caregiver instructions.  Doniger also does not directly disclose wherein the one or more trends (areas where the user can improve treatment) in user operation of the device identified based on the analysis includes one or more difficulties where user operation deviates significantly from an optimum path for operation of the ambulatory infusion pump.  Budiman, in the analogous art, teaches safety features for diabetes management, including an override feature [0061] and “calibration error” feature [0078,0082] to meet these limitations.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device/method of Doniger with the safety features as taught by Budiman as the feature and desire to improve safety is well known to a user of an automated medication delivery system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEANNA K HALL/Primary Examiner, Art Unit 3783